AP-77,03'
         FILED IN                                                  COURT OF CRIMINAL APPEAL
COURT OF CRIMINALAPPEALS                                                           AUSTIN, TEXA
                                                                  Transmitted 8/7/2015 10:33:00 Al
                                                                    Accepted 8/7/2015 10:35:53 Al
      AUGUST 7, 2015                                                                ABEL ACOST
                                       No.AP-77.036                                         CLER

   ABEL ACOSTA, CLERK
                                          In the
                          Court of Criminal Appeals of Texas
                                         At Austin



                                       No. 1412826
                                In the 179th District Court
                                 Of Harris County, Texas


                          JUAN BALDERAS aka APACHE
                                  Appellant
                                            v.

                                THE STATE OF TEXAS
                                         Appellee


                          STATE'S UNOPPOSED MOTION
                       TO RESCHEDULE ORAL ARGUMENT



    To the Honorable Court of Appeals:

         This Court has scheduled that the case be submitted on oral arguments

    on September 16, 2015. The State requests that this Court reschedule the oral

    arguments in this case for a later date. In support of this motion, the State

    would show the following:

          1. This is a capital murder conviction for which the penalty has been

            assessed at death. The record in this case is extensive, as is the

            briefing of the parties.
2. The State's appellate counsel has a pre-paid extended international

  vacation covering early September. The return flight (which is 13

  hours long) is scheduled to land in Houston at 6 pm on Monday,

  September 14. Assuming the flight arrives on time, that is 39 hours

   before the presently scheduled oral argument in this case. Factoring

   in jet lag, reacclimating to the central time zone, and then driving to

  Austin, the State's appellate counsel does not believe he will have

   enough time to adequately prepare for argument on September 16,

   and, moreover, it is possible that he will not be in top mental form

   that day. The State's appellate counsel considered using some of his

   vacation to prepare for argument, but the State's appellate counsel

   still does his reading and research on paper, and the logistics of

   carrying around the appellate record in a death case on an extended

   vacation make that option extremely impractical.

3. The undersigned attorney has spoken with defense counsel, Scott

   Shearer, and he is not opposed to rescheduling oral argument.
WHEREFORE, the State prays that this Court will reschedule oral argument for

a date later than September 16.

                                               Respectfully submitted,


                                               /s/ C.A. Morgan
                                               Clinton A. Morgan
                                              Assistant District Attorney
                                              Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               (713)755-5826
                                               morgan clinton(5)dao.hctx.net
                                               TBC No. 24071454
                            CERTIFICATE OF SERVICE


      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      R. Scott Shearer
      shearerlegal(5)yahoo.com
      Counsel for Appellant




                                                   /s/ C.A. Morgan
                                                   Clinton A. Morgan
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   morgan clinton(5)dao.hctx.net
                                                   TBC No. 24071454


Date: August 7. 2015